Exhibit 10.7

MGIC INVESTMENT CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

     
1.
  Purpose

        The purposes of this MGIC Investment Corporation Supplemental Executive
Retirement Plan (hereinafter referred to as the “Plan”) are to restore
retirement benefits to certain participants in the Company’s pension plan whose
benefits under said Plan are or will be limited by reason of Sections 401(a)(17)
or 415 of the Internal Revenue Code of 1986, as amended (“Code”) and to provide
certain other retirement benefits.

        This Plan is completely separate from the tax-qualified Pension Plan
maintained by the Company and is not funded or qualified for special tax
treatment under the Code.

     
2.
  Effective Date

        The Plan is effective as of July 31, 1990.

     
3.
  Definitions

        The following terms as used herein shall have the meanings set forth
below:

     
 
          “Company” means MGIC Investment Corporation, a Wisconsin corporation.

         
        “Employer” or “Employers” means the Company and any subsidiary or
affiliate thereof which is a “Participating Employer” under the Pension
Plan.

         
        “Group Annuity Contract” means Group Annuity Contract 8474-0
issued by Metropolitan Life Insurance Company to provide for the payment
of benefits accrued under a terminated pension plan previously maintained
by the Company’s predecessor.

         
        “Participant” means an employee of the Employers who is a
participant in the Pension Plan and who is (or whose position is)
designated for participation herein by the board of directors of the
Company. As of the Effective Date, the following officers of Mortgage
Guaranty Insurance Corporation are designated as Participants:

         
Chief Executive Officer
Chief Operating Officer
All Executive Vice Presidents
All Senior Vice Presidents

         
        “Pension Plan” means the defined benefit pension plan maintained
by the Company known as the MGIC Investment Corporation Pension Plan and
any successor to such plan maintained by the Company or any successor or
affiliate of the Company.

 
        “Pension Plan Benefits” means the monthly benefits payable under the
terms of the Pension Plan and/or under the Group Annuity Contract.

         
        In addition, (i) effective January 1, 1998, any employee of the
Employers not referred to above who is in salary grade 401 through 412,
inclusive, shall be in a position designated for participation in the
Plan, and (ii) after December 31, 1999, William H. Lacy, while he remains
an employee of an Employer, shall continue to be a participant in the
Plan.

     
4.
  Administration

        The Plan shall be administered by the Administrator of the Pension Plan
(“Administrator”). Decisions and determinations by the Administrator shall be
final and binding on all parties, except when manifestly contrary to the
provisions of this Plan and except that no presumption of validity shall be
given to any such decision or determination with respect to Section 5(d). The
Administrator shall have the authority to interpret the Plan, to promulgate and
revise rules and regulations relating to the Plan and to make any other
determinations which it deems necessary or advisable for the administration
thereof.

     
5.
  Pension Plan Supplement

        (a)     Any Participant who, upon termination of employment with the
Employers after the Effective Date has a vested and nonforfeitable right to a
pension under the Pension Plan, or such Participant’s spouse or other
beneficiary, shall be entitled to a benefit payable hereunder in accordance with
this Section 5, equal to the excess, if any, of

         
        (i)     the amount of such Participant’s, surviving spouse’s or
other beneficiary’s Pension Plan Benefits computed under the provisions
of the Pension Plan and Group Annuity Contract, but: determined without
regard to the limitations on benefits imposed by reason of Section 415 of
the Code or the limitation on considered compensation under Section
401(a)(17) of the Code; and, effective January 29, 2004, for an actively
employed officer of Mortgage Guaranty Insurance Corporation then
participating in the Plan, and for officers of Mortgage Guaranty
Insurance Corporation who participate in the Plan thereafter, determined
by adding to “Compensation,” as that term is defined in the Pension Plan,
the market value, determined as of the date of the award, of restricted
stock of the Company awarded (regardless of whether such stock is
subsequently forfeited) as part of such Participant’s bonus during any
year beginning on or after January 1, 1999, but excluding any such
restricted stock awarded to match an election of such Participant to
receive restricted stock; over

         
        (ii)     the amount of Pension Plan Benefits actually payable to
such Participant, surviving spouse or other beneficiary for each month
under the Pension Plan and Group Annuity Contract, as computed under the
provisions of such Plan and Contract.

        The amount of Pension Plan Benefits in the computation under clauses
(i) and (ii) above shall exclude any Pension Plan Benefits earned after a
Participant no longer occupies any position designated for participation in the
Plan.

        (b)     Benefits under this Section 5 shall become payable when the
Participant or the Participant’s spouse or other beneficiary begins to receive
Pension Plan benefits and shall be payable in the same manner, at the same time
and in the same form as the benefits actually paid to the Participant, spouse or
other beneficiary under the Pension Plan.

        (c)     Notwithstanding the foregoing, no benefits shall be payable
under this Plan to or on behalf of any Participant whose employment with the
Employers is terminated “for cause” or who engages in “prohibited competition.”
For purposes of this Plan, the term “for cause” shall mean fraud, dishonesty,
theft, gross negligence, willful misconduct in the performance of duties or
other similar causes. The term “prohibited competition” shall mean the rendering
of services to any competitor of the Employers (i) during the term of his
employment by the Employers and (ii) for a period of one year after any
termination of the Participant’s employment in the geographic area or areas
(localized or national, as the case may be) in which he was employed, assigned
or otherwise worked on behalf of the Company, or a present or future parent,
subsidiary or affiliate of the Company, during the three years prior to the
termination of his employment. For purposes of this Plan, the term “competitor”
means any corporation, partnership, proprietorship or firm (i) engaged in the
business of mortgage guaranty in any geographic area in which the Company or a
present or future parent, subsidiary or affiliate of the Company is so engaged
or (ii) engaged in any other business in which the Company or any subsidiary is
engaged, in any geographic area in which the Company or any subsidiary is so
engaged, but only if such business accounted for at least 10% of the revenues of
the Company and its subsidiaries, on a consolidated basis, during the twelve
months preceding the month in which the Participant’s employment terminated.

        (d)     In the case of a Participant who first becomes a Participant in
1996, the foregoing provisions of Section 5 shall be modified to the extent
provided below:

         
        (i)     For purposes of Section 5(a), such Participant shall be
deemed to have a vested and nonforfeitable right to a pension under the
Pension Plan.

         
        (ii)     For purposes of clause (i) of Section 5(a), such
Participant (A) shall be deemed to have a Past Service Benefit under
Section 5.01(a) of the Pension Plan equal to $2,833.33 per month, and (B)
shall be deemed to have a number of years of Vesting Service under the
Pension Plan sufficient to be eligible for each benefit under the Pension
Plan and a vested percentage under the Pension Plan sufficient to avoid
any reduction in the amount of any such benefit.

         
        (iii)     Section 5(b) shall not apply and benefits under this
Section 5 shall become payable when such Participant or such
Participant’s spouse or other beneficiary would have received Pension
Plan benefits assuming that such Participant’s deemed Vesting Service
under clause (ii) of this Section 5(d) was such Participant’s actual
Vesting Service under the Pension Plan and giving effect to any election
to commence receiving benefits filed with the Administrator as
contemplated below, except that if such an election is made under this
Plan and such Participant is also eligible to elect to commence receiving
benefits under the Pension Plan, such Participant shall also make such an
election under the Pension Plan. Benefits under this Plan shall be
payable in the same manner and in the same form as benefits would have
been payable to the Participant, spouse or other beneficiary under the
Pension Plan in accordance with the immediately preceding sentence if
such benefits were actually payable thereunder. Any election by such
Participant to commence receiving benefits or of the form of benefits
under this Plan shall be filed with the Administrator in accordance with
the same procedures as established under the Pension Plan, and in the
case of an election of the form of benefits, shall be the same as any
such election under the Pension Plan and shall be subject to the same
restrictions as under the Pension Plan.

         
        (iv)     Section 5(c) shall apply only to benefits under this
Plan which are attributable to the Annual Pension Credits of such
Participant. No benefits under this Plan which are attributable to the
Past Service Benefit referred to in clause (ii) of this Section 5(d)
shall be payable to or on behalf of such Participant if (A) prior to the
third anniversary of such Participant’s first day as an employee of an
Employer, such Participant quits (as such term is used in Section 2.01
(a)(i) of the Pension Plan) as an employee of the Employers other than as
a result of a meaningful reduction in such Participant’s job status,
responsibilities or compensation, or (B) such Participant engages in
“prohibited competition,” as such term is used in Section 5(c).

     
 
          (v)     Capitalized definitional terms used in this Section 5(d)
which are defined in the Pension Plan are used as so defined.

     
6.
  Plan Reserve

        (a)     The Company shall establish a bookkeeping reserve with respect
to the benefits provided under this Plan. Such reserve shall serve solely as a
device for determining the amount of the Company’s accrued deferred liability
for the benefits provided herein, and shall not constitute or be treated as a
trust fund of any kind, it being expressly provided that the amounts credited to
the reserve shall be and remain the sole property of the Company, and that no
Participant shall have any proprietary rights of any nature whatsoever with
respect thereto or with respect to any investments the Company may make to aid
it in meeting its obligations hereunder.

        (b)     No funds or other assets of the Company shall be segregated and
attributable to the amounts that may from time to time be credited to the
reserve. Benefit payments under the Plan shall be made from the general assets
of the Company at the time any such payments become due and payable. To the
extent that any person acquires a right to receive payments from the Company
hereunder, such right shall be no greater than the right of an unsecured
creditor.

     
7.
  Inter-Employer Reimbursements

        Although all benefit payments hereunder shall be made by the Company,
the Administrator shall determine whether any portion thereof is allocable to
any other Employer on account of its employment of one or more Participants. In
any such case, the Company shall be reimbursed by such other Employer in the
amount and manner determined by the Administrator.

     
8.
  Non-Alienation of Payments

        Benefits payable under the Plan shall not be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment or
encumbrance of any kind, by will, or by inter vivos instrument. Any attempt to
alienate, sell, transfer, assign, pledge or otherwise encumber any such benefit
payment, whether currently or thereafter payable, shall be void and shall not be
recognized by the Administrator or the Company.

     
9.
  Limitation of Rights Against the Employers

        Participation in this Plan, or any modifications thereof, or the
payments of any benefits hereunder, shall not be construed as giving to any
person any right to be retained in the service of the Employers, limiting in any
way the right of the Employers to terminate such person’s employment at any
time, or evidencing any agreement or understanding that the Employers will
employ such person in any particular position or at any particular rate of
compensation.

     
10.
  Applicable Laws

        The Plan shall be construed, administered and governed in all respects
under and by the laws of the State of Wisconsin.

     
11.
  Liability

        Neither the Company nor any shareholder, director, officer or other
employee of any Employer or any other person shall be liable for any act or
failure to act hereunder except for gross negligence or fraud.

     
12.
  Amendment or Termination

        (a)     The Company, by action of its board of directors, reserves the
right to amend or terminate this Plan at any time, provided that no such
amendment or modification shall adversely affect the rights of any Participant,
spouse or other beneficiary with respect to any benefits under this Plan which
have accrued to the effective date of such amendment, termination or
modification.

        (b)     It is understood that an individual’s entitlement to benefits
under Section 5 of this Plan may be automatically reduced as the result of an
increase in his Pension Plan Benefits. Nothing herein shall be construed in any
way to limit the right of the Company to amend or modify the Pension Plan.

     
13.
  Code Section 409A Grandfathering

        (a)     The Plan shall be grandfathered to the maximum extent permitted
under Internal Revenue Code (Code) Section 409A.

        (b)     The amount of compensation deferred before January 1, 2005,
under the Plan for any Participant who, on December 31, 2004, had a vested and
nonforfeitable right to a pension under the Pension Plan, shall be determined in
accordance with Treasury Regulation 1.409A-6(a)(3). For purposes of calculating
the present value of the grandfathered benefit amount, actuarial assumptions and
methods shall be the same as those used to determine the present value of lump
sum benefits under the Pension Plan as of each date such benefit is valued for
purposes of determining the grandfathered amount.

     
14.
  Fixed Time and Form of Non-Grandfathered Benefit Payment

       (a)     The payment provisions of Section 5(b) of the Plan, as in effect
on December 31, 2004, regarding form and time of payment of benefits shall not
apply to the non-grandfathered benefits described in this Section 14. All other
terms of the SERP continue to apply to the non-grandfathered benefit amount,
including the forfeiture for cause or competition provisions of Section 5(c).

        (b)     The amount of compensation deferred for any Participant under
the Plan on or after January 1, 2005, shall be paid in a single lump sum payment
to the Participant, the Participant’s surviving spouse, or other beneficiary, as
applicable, on the first business day after the date that is six months
following the Participant’s “separation from service” within the meaning of
Section 409A of the Code, as determined by applying the default rules thereof.
No elections are permitted with regard to time or form of payment.

        (c)     The amount of compensation deferred on and after January 1,
2005, under the Plan for a Participant shall be determined in accordance with
the methodology described in Treasury Regulation 1.409A-6(a)(3), but with regard
to the full benefit amount to which the Participant, the Participant’s surviving
spouse, or other beneficiary, as applicable, is entitled under the Plan at the
time of actual payment, reduced by the grandfathered amount determined at the
same time in accordance with Section 13. For purposes of calculating the present
value of the full benefit amount, actuarial assumptions and methods shall be the
same as those used to determine the present value of lump sum benefits under the
Pension Plan as of the date such benefit is valued for payment purposes.

       (d)     If any amount of compensation paid or benefits provided pursuant
to the SERP may be includible in income under Code Section 409A, the Company
shall, in consultation with the affected Participant, modify the terms of the
SERP as applicable to the affected Participant’s benefits in the least
restrictive manner necessary in order to comply with the provisions of Code
Section 409A, including taking into account other applicable provision (s) of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions, and without any diminution in the value of the
payments to the Participant, the Participant’s surviving spouse, or other
beneficiary, as applicable.

     
15.
  Acceleration of or Delay in Payments

       (a)     The Administrator, in its sole and absolute discretion, may elect
to accelerate the time or form of payment of a benefit owed to the Participant
hereunder, provided such acceleration is permitted under Section 1.409A-3(j)(4)
of the Income Tax Regulations (or any successor provision thereto), including
but not limited to an accelerated payment with respect to the Participant’s
non-grandfathered benefit to pay (a) the Federal Insurance Contributions Act tax
imposed under Code Sections 3101, 3121(a) and 3121(v)(2) on compensation
deferred under the Plan (the “FICA Amount”), and (b) the income tax at source on
wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of the FICA Amount and to pay the additional income tax at source on
wages attributable to the pyramiding of wages under section 3401 and taxes;
provided that the total amount of any such accelerated payment of the
Participant’s non-grandfathered benefit shall not exceed the aggregate FICA
Amount on such non-grand-fathered benefit and the income tax withholding related
to such FICA Amount. Any accelerated benefit payment made pursuant to this
Section 15(a) will reduce, on a dollar-for-dollar basis, the lump sum benefit
payable under Section 14(b).

        (b)     The Administrator may also, in its sole and absolute discretion,
delay the time for payment of a benefit owed to the Participant hereunder, to
the extent permitted under Treas. Reg. Section 1.409A-2(b)(7) (or any successor
provision thereto), including but not limited to a delay in the payment of
amounts for which, if paid as scheduled, are reasonably expected to result in a
loss to the Company of its tax deduction for the benefit payment due to
application of Code Section 162(m) and a delay in payment if payment would
violate Federal securities laws or other applicable law.

